Citation Nr: 0633779	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder, and whether service connection may be 
granted for the disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder, and whether service connection may be 
granted for the disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active military service from July 1968 to 
February 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that denied the 
appellant's claims of entitlement to service connection for 
right and left knee disorders.

The appellant's claims for service connection for right and 
left knee disorders were originally denied in a December 2002 
rating decision.  The appellant was notified the same month 
and did not appeal.  The December 2002 rating decision, 
therefore, represents the last final action on the merits of 
the direct service claim.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The December 2002 denial was confirmed and continued 
by the RO in a rating decision issued in April 2003.  The 
appellant was notified of the denial in that same month, but 
he did not appeal.  This rating action therefore represents 
the last final decision on any basis as to the issues of 
entitlement to service connection for right and left knee 
disorders.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the June 2004 Statement of the Case (SOC), the RO referred 
to the appellant's claims of entitlement to service 
connection for right and left knee disorders without referral 
to the requirements for the reopening of a claim and 
continued to deny the claims on the merits.  Notwithstanding 
the RO's apparent decision to reopen each claim, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issues 
before the Board involve the threshold question of whether 
new and material evidence has been received, as set out on 
the title page.  

Because the Board's present decision reopens the appellant's 
claims, the appellant has not been prejudiced by the Board's 
consideration of the question of whether the claims should be 
reopened.  See Barnett v. Brown, 4 Vet. App. 384, 393 (1993).

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for right and left knee 
disorders in a rating decision issued in December 2002; the 
appellant was notified of the denial the same month, but he 
did not appeal that denial.

2.  The RO issued a rating decision, in April 2003, that 
continued the previous denial; the appellant was notified of 
the denial in that same month, but he did not appeal.  

3.  In January 2004, the RO issued a rating decision that 
denied service connection for right and left knee disorders; 
the denials were on the merits without discussion of the need 
for new and material evidence and the appellant appealed the 
denials.

4.  Evidence submitted subsequent to the April 2003 rating 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the knee claims; 
and, when considered by itself or together with previous 
evidence of record, raises a reasonable possibility of 
substantiating the service connection claims.

5.  A left knee disorder, including 
osteoarthritis/degenerative changes, is not attributable to 
active military service.



CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied the 
appellant's claims of service connection for right and left 
knee disorders is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the April 2003 rating 
decision is new and material, and serves to reopen the 
appellant's claims of entitlement to service connection for 
right and left knee disorders.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.303 (2006).

3.  The appellant does not have any left knee disorder that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in June 2003.  That document informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  

In that letter, the RO informed the appellant about what was 
needed to establish entitlement to service connection for a 
knee disorder.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

The appellant was provided the content-complying notice to 
which he [was] entitled.  Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, VA obtained the appellant's service medical 
records.  VA and private medical records were obtained and 
associated with the claims file.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claims of 
service connection for right and left knee disorders are 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



Analysis 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  New and material evidence claims

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The April 2003 rating decision, 
the last time the knee disorder service connection claims 
were finally disallowed on any basis, is final.  38 C.F.R. 
§ 20.1103.  This is so because the veteran was notified of 
the denial in that same month, and he did not initiate an 
appeal within the time period allowed.  These claims may not 
be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claims may be reopened only if new and material 
evidence has been secured or presented since the April 2004 
rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

Current regulation requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  The regulation specifically 
defines material evidence as evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  (The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).)

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

The evidence considered by the RO in reaching its April 2003 
rating decision included the appellant's service medical 
records; a DD Form 214; a VA Form 21-526 dated in August 
1972; third-party statements received in August 1972; the 
report of a VA medical examination conducted in September 
1972, reports of private treatment rendered between 1972 and 
2003; the reports from VA treatment rendered between October 
1972 and October 2002; and various statements submitted by 
the appellant.

The appellant's claims were denied in April 2003 because the 
evidence of record did not show that the appellant was 
treated for said conditions in-service and that there was no 
relationship between service and the current conditions.

The evidence added to the claims file after the April 2003 
rating decision includes a letter dated in May 2003, from an 
orthopedic surgeon who said that he had reviewed the 
appellant's service medical records.  This physician further 
stated that the service medical record indicated that the 
appellant had injured each knee in service.  The orthopedic 
surgeon also opined that there can be a direct relationship 
between the in-service injuries and the current conditions.

The Board finds that the evidence added to the record after 
April 2003 provides a competent medical opinion concerning 
the etiology of the claimed knee disorders.  This evidence 
also addresses and contradicts the reasoning offered in 
support of the April 2003 RO rating decision.  It has direct 
bearing on the issues of service connection for right and 
left knee disorders and therefore, is material.  In short, 
the added evidence relates to an unestablished fact necessary 
to substantiate the claims for service connection for right 
and left knee disorders.  Because the credibility of the 
evidence is presumed for the purpose of reopening, the Board 
finds that the evidence cited above constitutes new and 
material evidence sufficient to reopen each of the claims for 
service connection for a knee disorder.  Having reopened the 
claims, the Board will now conduct a de novo review of the 
left knee claim; the right knee claim is addressed in the 
REMAND section which follows the decision below.

B.  Service connection claim for left knee

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease began in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  For the showing of chronic disease in 
service there are required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then the 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As reflected in a VA x-ray report dated in October 2003, the 
appellant has mild bilateral degenerative osteoarthritis with 
spurs at the patellar poles.  No other bony or articular or 
soft tissue abnormality was noted.

Review of the appellant's service medical records reveals 
that he sought treatment for an abrasion of his right leg 
after he fell on the steps of the mess hall in September 
1968; he did not report any problem with his left knee at 
that time.  While the appellant sought treatment on many 
occasions for his back after September 1968, he did not 
thereafter seek treatment for any knee condition -right or 
left.  The appellant underwent a separation examination in 
January 1970; he did not report any knee complaints and no 
knee condition was noted on clinical examination.

After service, the appellant submitted a VA Form 21-526 in 
August 1972; he did not report the existence of any knee 
condition.  The third-party statements submitted that same 
month did not mention any left knee injury or condition.  The 
appellant underwent a VA medical examination in September 
1972; he did not mention any knee problems and no knee 
pathology was noted on examination.  There is no mention of 
any knee complaints, problems, diagnosis or treatment during 
the 1970s or the 1980s.  

The first indication that the appellant had any knee trouble 
is found in the report of an MRI of the left knee conducted 
in December 1997; the report indicated that the appellant had 
a suggestion of early degeneration of the anterior lateral 
meniscus without any other abnormality being seen.  The 
appellant was subsequently treated for a chondral injury of 
the left knee in 1998, and a chondral injury of the right 
knee in 2002, as reflected in a statement received from one 
of the appellant's physicians in February 2003.  This 
physician stated that "there can be a direct relation of the 
injuries in military service to the present."

A May 2003 written statement from a private orthopedic 
surgeon states that the appellant had had arthroscopic 
surgery in 1998 when it was found that he had chondral 
injuries.  This physician further stated that, after 
reviewing the appellant's military medical records, the 
appellant had had injuries of both knees in service.  The 
orthopedist opined that "there can be a direct 
relationship" between the current condition and the in-
service injuries.

A similar opinion was rendered in a statement from another 
private physician submitted in June 2004.  This physician 
stated that the appellant had undergone arthroscopic surgery 
for diagnoses of chondral lesions in 1998.  This doctor 
further stated that the appellant had incurred these lesions 
while he was in active military service.  However, it is not 
clear what, if any, service medical or other medical records 
were reviewed by this physician prior to the rendering of his 
opinion.

The appellant contends that he had a chronic left knee 
disorder while in service and that he now has the same 
condition.  However, where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence 
is required to render such an opinion.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The claimant is not a medical 
health professional and his opinion does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, such chronicity, as reported in 
this matter, is not demonstrated when the sole evidentiary 
basis for the asserted continuous symptomatology was the 
sworn testimony of the claimant and when "no" medical 
evidence indicated continuous symptomatology.  McManaway v. 
West, 13 Vet. App. 60, 66 (1999).  

The evidence of record indicates that the appellant received 
no in-service treatment  for any left knee condition.  In 
addition, there is no x-ray evidence of any left knee 
disorder.  There is no evidence of record that the appellant 
was treated for any left knee arthritis within 12 months of 
his separation from service.  There is no evidence of record 
to suggest that a chronic left knee condition existed until 
December 1997, when there was private radiographic evidence 
of some left knee pathology.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The absence of any evidence of any chronic left knee disorder 
in the appellant's service medical records or persistent 
symptoms of these claimed disorders until more than 27 years 
after his separation from service constitutes negative 
evidence tending to disprove the claim that the appellant 
incurred any such left knee condition during his active 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

While various statements from private physicians indicate 
that the appellant injured his left knee while he was in 
service, these statements cannot serve to establish service 
connection for a left knee condition because the Board does 
not find the conclusions of these physicians on this point to 
be informed, and they are therefore not probative.  The 
explicit or implicit opinion of the physician that the 
appellant is truthful is not necessarily probative as to the 
facts of the account.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  Moreover, while a physician is competent to 
render medical opinions, such competence does not extend to 
the factual underpinnings of the opinion.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant).  

Furthermore, each of the private physician opinions 
indicating that "there can be a direct relationship to 
service" cannot support a grant of service connection 
because the award of benefits may not be predicated on a 
resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(a letter from a physician indicating that veteran's death 
"may or may not" have been averted if medical personnel could 
have effectively intubated the veteran held to be 
speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings; the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  Here, none of the private physicians 
gave a basis or any rationale for their conclusions.  The 
Board does not find any one of the private physician 
statements to be probative or to represent a well-reasoned 
medical opinion based on the available evidence.  Thus, the 
private medical opinions of record are not sufficient to 
support the left knee service connection claim.

Based on the totality of the evidence of record, including 
the service medical records, third-party statements, the 
statements of the appellant and the reports of VA medical 
examination and private and VA medical treatment, the Board 
finds that the preponderance of the evidence is against the 
appellant's left knee service connection claim.  The Board 
concludes that the weight of the "negative" evidence, 
principally in the form of the VA and private medical 
evidence demonstrating that the claimed disorders were not 
evident until many years after service, with the report of 
the onset of left knee complaints around December 1997 
exceeds that of the "positive" evidence of record, which 
basically amounts to the appellant's contentions.  The lack 
of any evidence of symptoms or clinical findings until many 
years after the appellant's 1970 separation from service is 
itself evidence which also strongly suggests that no claimed 
left knee condition is traceable to disease or injury in 
service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any connection between the appellant's current 
left knee pathology and his military service.

The Board has considered the appellant's written statements, 
as well as those of his representative, submitted in support 
of his argument that his current left knee disorders began in 
service.  To the extent that such statements represent 
evidence of continuity of symptomatology, without more, they 
are not competent evidence of a diagnosis, nor do they 
establish a nexus between any acquired pathology and the 
appellant's military service.  See McManaway, 13 Vet. App. at 
66.  

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated left knee condition is not likely 
related to service, the Board finds that the claim for 
entitlement to service connection for left knee disorders, 
including osteoarthritis/degenerative changes, must be 
denied.  The Board finds that the evidence of record is not 
in equipoise on the question of whether the appellant has any 
current left knee disorder that should be service connected.

Since the preponderance of the evidence is against the left 
knee service connection claim, the benefit-of-the-doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disorder, including 
osteoarthritis/degenerative changes, is denied.



REMAND

A determination has been made that additional development is 
necessary with respect to the right knee service connection 
claim remaining on appeal.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
RO for action as described below.

Review of the appellant's service medical records reveals 
that he sustained a skin abrasion of the right leg while 
serving on active military duty in September 1968.  The 
medical evidence of record indicates that a chronic right 
knee condition currently exists.  The appellant was not 
afforded any VA medical examination to determine whether or 
not his current right knee pathology is related to any signs 
or symptoms the appellant had during service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2006).  In particular, 
the AMC/RO should notify the appellant of 
the information and evidence yet needed 
to substantiate his right knee claim and 
of what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  The 
veteran should also be told to submit any 
pertinent evidence in his possession that 
has not been previously submitted.

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant's right knee not already 
of record should be identified and 
obtained.  Any records obtained should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

3.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for any right knee disorder since 
service.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been secured 
previously.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the RO 
should schedule the veteran for an 
orthopedic evaluation to determine the 
nature, onset date and etiology of any 
right knee pathology.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report for 
the examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any right knee disorder 
found.  All necessary tests and studies 
should be conducted.  The examiner should 
offer an opinion as to whether the onset 
of any current right knee disorder is 
attributable to any incident of the 
veteran's military service.

Specifically, the examiner must address 
the questions of:

a.  Whether the appellant's current 
right knee pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the veteran's current 
right knee pathology is related to 
symptoms or signs he may have had in 
service between July 1968 and 
February 1970 (particularly those 
documented in the service medical 
records)? and

c.  Whether the veteran's current 
right knee pathology is related to 
symptoms and signs that may have 
occurred within one year of service 
separation?

5.  Upon receipt of the VA orthopedic 
examination report, the RO should conduct 
a review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  

6.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
right knee issue on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations (prior and 
current) considered pertinent to the 
issues on appeal.  The appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


